Citation Nr: 1236961	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include surgical scars.

2.  Entitlement to an initial compensable rating for peripheral neuropathy of the right foot for the period prior to May 26, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1979, from February 1986 to April 1987, and from August 1991 to December 1991.  He also had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for a bilateral knee disorder and granted service connection for peripheral neuropathy of the right foot with an initial noncompensable rating, effective April 28, 2006, respectively.  In a December 2011 rating decision, the RO increased the Veteran's initial rating for his peripheral neuropathy of the right foot to 10 percent, effective May 26, 2011.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the first page of this decision. 

In July 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board notes that the November 2007 rating decision also denied service connection for bilateral hearing loss and tinnitus, which the Veteran subsequently appealed.  However, the RO granted service connection for such disabilities in an April 2011 rating decision, and assigned disability ratings of noncompensable and 10 percent, respectively, effective April 28, 2006.  As such are complete grants of the benefits sought on appeal, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As will be discussed in detail below, the Board finds that a remand is necessary to afford the Veteran a contemporaneous examination in order to adjudicate his claim for service connection for a bilateral knee disorder, to include surgical scars.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so , it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A remand is likewise necessary with respect to the Veteran's claim of entitlement to an initial compensable rating for peripheral neuropathy of the right foot for the period prior to May 26, 2011, and in excess of 10 percent thereafter, in order to afford him a new examination so as to determine the current nature and severity of that disability.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral knee disorder and peripheral neuropathy of the right foot.  Additionally, the Veteran's service treatment records from December 1977 to March 1979 are not of record.  Therefore, on remand, the AOJ should attempt to obtain his remaining service treatment records and any treatment records the Veteran has identified.  See transcript, p. 27.  Thereafter, any identified records, to include his service treatment records and VA treatment records, should be obtained for consideration in the Veteran's appeal.

Bilateral Knee Disorder, to Include Surgical Scars

At his July 2012 hearing, the Veteran asserted that he first injured his left knee in either 1978 or early 1979 when he stepped in a hole and fell, twisting his left knee, during physical training (PT) on active duty while running in formation before daylight.  See transcript, pp. 6-7, 11.  The Veteran stated that he first injured his right knee during active duty in early 1986 when he stepped into a hole while running in the dark; he noted that he did not fall, but did hobble, and finished the run a couple of minutes after the rest of his unit.  Id., pp. 8-9, 11.  He also reported that he twisted his right knee again during annual training in the summer of 1992 while jumping from the last step of a Black Hawk.  Id., p. 10.  The Veteran asserted that he had continuous knee pain after his injuries.  Id., pp. 12-13.  He reported that he underwent bilateral knee arthroscopies, 30 days apart, in the spring of 1993.  Id., pp. 6, 14-15.  He further stated that his knees have been getting worse since the surgery.  Id., p. 20.

The Veteran's service treatment records include an October 1992 diagnosis of bad cartilage behind the kneecap.  His service treatment records also include multiple references to his 1993 bilateral knee surgeries, including in a May 1993 Report of Medical Examination.  Records dated March 1993, May 1995, and March 1996 show that the Veteran was placed on profile for chondromalacia patella and a history of knee problems and knee surgery, respectively.  In June 1995, a clinician diagnosed the Veteran with a deranged knee.

VA provided the Veteran with a general medical examination in October 2006.  The Veteran reported a history of knee pain, as well as bilateral knee surgery.  The examiner noted that the claims file was unavailable, and did not provide a diagnosis or etiological opinion regarding the Veteran's knees.

VA provided the Veteran with a second general medical examination in January 2008.  The examiner reviewed the claims file and found a history of knee pains and problems, with arthroscopy of both knees showing some degenerative joint disease.  The examiner did not provide a contemporaneous diagnosis or etiological opinion regarding the Veteran's knees.

Since the October 2006 and January 2008 VA examiners did not provide contemporaneous diagnoses or etiological opinions regarding the Veteran's knees, and because they provided no reason for why said diagnosis and opinion could not be provided, their examinations are inadequate.  Barr, supra.  Therefore, and in light of the Veteran's competent lay testimony and history of bilateral knee surgery, the Board finds that a remand is required in order to obtain an adequate medical opinion.

Peripheral Neuropathy of the Right Foot

In his September 2008 notice of disagreement, the Veteran asserted that "I now have DEAD SPOTS on TOP and Bottom of my right foot with tingling that goes up my right leg."  (Emphasis in original).  The Veteran also reported a loss of pinprick sensation in his 3rd, 4th, and 5th toes.  In his July 2009 substantive appeal, the Veteran asserted that his right foot has gotten worse, and he cannot go all day without his right foot hurting to the point of limping.  He also stated that, after performing normal functions for more than half a day, he becomes laid up the next day due to the pain.

At his July 2012 hearing, the Veteran asserted that during his May 2011 VA examination the examiners "shocked all these different nerve points and my foo[t] didn't move....I could feel them where they were shocking me on the leg, but my foot wasn't moving."  See transcript, pp. 21-22.  The Veteran reported that his right foot muscles work, but the nerves do not.  Id., p. 23.  He also testified that he constantly stumbles because he cannot feel that his right foot is there.  Id., pp. 21-22.  The Veteran stated that one time "I had fire ants all over my foot and I didn't notice it until somebody" told him that he was being bitten.  Id., p. 23.  He further explained that he cannot feel his right foot.  Id., p. 28.  The Veteran testified that his right foot symptoms have not gotten worse, but rather the lack of sensation in his right foot has been the same from the time he filed his claim in April 2006 to the present.  Id., p. 25.  With respect to employment, he stated that his right foot peripheral neuropathy causes him to have to work at a desk, which restricts his pay growth.  Id., p. 27.

VA provided the Veteran with an examination of his right foot in June 2008.  The Veteran reported having pain and some weakness in his right foot.  He also reported that he can stand for no more than 5 minutes before worsening, can walk for no more than 100 yards, cannot go up or down stairs, and cannot lift more than 15 or 20 pounds.  The examiner found no stiffness, swelling, heat, or redness.  The examiner diagnosed a post-traumatic strain of the right foot with moderate symptoms and a history of continued foot pain.

VA provided the Veteran with an examination of his peripheral nerves in May 2011.  The Veteran reported that his right foot numbness is worse, and his right leg pains come and go.  The examiner diagnosed the Veteran with peripheral neuropathy of the right foot, and noted that he would obtain an electromyogram (EMG), which is not of record.

The Board finds that a remand is warranted for two reasons.  First, where, as here, additional testing recommended by the examiner is not performed, the case must be remanded in order to provide said testing.  Daves v. Nicholson, 21 Vet App 46 (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

Second, the June 2008 and May 2011 examinations are inadequate to provide a basis for rating the Veteran's peripheral neuropathy of the right foot because the examiner did not identify the affected nerve; provide a diagnosis of neuralgia, neuritis, or paralysis (incomplete or complete); or specify the degree of severity (e.g., mild, moderate, moderately severe, or severe).  A new examination is required in order to address those aspects from April 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from his first period of service, December 1977 to March 1979.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral knee disorder, to include surgical scars, since service and his peripheral neuropathy of the right foot since April 2006.  After securing any necessary authorization from him, obtain all identified treatment records, to include the EMG report referenced by the May 2011 VA examiner, if such exists, which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral knee disorder, to include surgical scars.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right and left knee disorders found to be present, to include surgical scars.  If the examiner finds that there is no current diagnosis of any of the disorders claimed in the preceding paragraph, then s/he should explain why.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA examination and treatment reports, and the Veteran's lay statements, including his reports of a left knee injury in either 1978 or early 1979 (running in the dark), and of right knee injuries in 1986 (running in the dark) and 1992 (jumping from the last step of a Black Hawk).  The examiner should explain the reasoning for every opinion provided.

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his peripheral neuropathy of the right foot.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests-including the EMG test recommended by the May 2011 VA examiner-should be conducted.

For the entire period from April 2006 to the present, the examiner should identify the affected nerve; provide a diagnosis of neuralgia, neuritis, or paralysis (incomplete or complete), if applicable; and specify the degree of severity (e.g., mild, moderate, moderately severe, or severe).  

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


